DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed September 19, 2022 are received and entered.
2.	Claims 1, 8 – 10, and 15 are amended.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The Double Patenting rejection of claims 1 – 20 are MAINTAINED in view of Applicant’s request that these rejections be held in abeyance.
5.	On pages 7 – 8 of the Response, Applicant argues that “Yamamoto is silent on displaying real world object indicators according to a measured movement of a device and an external environment, let alone reflecting a current spatial relationship between the device and one or more objects corresponding to the real world object indicators”, as newly added to independent claims 1, 8, and 18.
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  As set forth in the previous Office Action, Yamamoto disclose that the display of POIs determined in steps 306/308 may be based on a direction of travel [measured movement] (FIG. 3, paragraphs [0034], [0037]).  Additionally, the display of POIs may be based on location data, speed data, steering wheel angle data, direction of travel, etc.  Moreover, displayed POIs may be determined based on a present location of a user (paragraph [0038]).  Furthermore, displayed POIs may be determined by a defined outer border 216 of a search area for POIs that is weighted distance ahead of the vehicle’s direction of travel (paragraph [0077]).
Accordingly, Yamamoto describes that the particular POIs displayed by the infotainment and navigation system of a vehicle reflect a measured movement and a current spatial relationship between the device and the POIs.

Double Patenting
6.	Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,558,037 in view of Yamamoto et al. (U.S. Pub. 2015/0362988).
The specifics of these rejections will be omitted in the Office Action due to Applicant’s request to hold these rejection in abeyance.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1 – 5, 7 – 12, and 14 – 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. (U.S. Pub. 2015/0362988).
Regarding claim 1, Yamamoto teaches: a method for interaction between a user and a device (FIG. 1; paragraph [0023]; user recognition system 100 detects user input to control an infotainment and navigation system of a vehicle), the method comprising:
receiving a request from the user through an input system, the request including a reference to an object type in an external environment (FIGS. 1, 3; paragraphs [0018], [0031], [0038]; in steps 302/304, a first user indication [request], such as a voice command detected by audio sensors 106, is detected by the sensors of user indication recognition system 100.  The first user indication [request] can include a reference to an object type in an external environment, such as “places to eat”.  This is a coarse object selection);
obtaining a subset of real world object indicators from a database of known real world object indicators, the subset of real world object indicators being identified based on the reference to the object type and an estimated geographic location of the device, the subset of real world object indicators corresponding to at least one potential match to the request (FIG. 3; paragraphs [0032], [0034], [0037], [0038], [0060]; in steps 306/308, a plurality of POIs [points of interest] (real world object indicators) are obtained from memory 120 based on the first user indication [request].  The POIs are determined based on object type based on the “request” [e.g., “places to eat”] and location [GPS] and include real world objects such as restaurants, grocery stores, etc., that match the “request”);
displaying a representation of each real world object indicator in the subset of real world object indicators (FIG. 3; paragraph [0037]; infotainment center displays the plurality of POIs determined in step steps 306/308), the representations of the real world object indicators in the subset of real world object indicators displayed according to a measured movement of the device and the external environment reflecting a current spatial relationship between the device and one or more objects corresponding to the subset of real world object indicators (FIGS. 2, 3; paragraphs [0034], [0037], [0038], [0077]; as set forth above, infotainment center displays the plurality of POIs determined in step steps 306/308.  The POIs may be determined based on location data, speed data, steering wheel angle data, direction of travel, present location of a user, etc.  Specific to a vehicle embodiment, displayed POIs may be determined by a defined outer border 216 of a search area for POIs that is weighted distance ahead of the vehicle’s direction of travel.  In this scenario, POIs are displayed based on a direction of travel [measured movement] and a present location of the user recognition system 100 relative to POIs [current spatial relationship]);
receiving a non-tactile selection of one of the representations of the real world object indicators from the user in the subset of real world object indicators through the input system, the non-tactile selection being different than the request (FIGS. 1, 3; paragraphs [0035], [0037]; in step 310, a second user indication [selection], such as eye movements detected by visual sensors 104, is detected by user indication recognition system 100 to narrow the list of POIs.  The second user indication [selection] can be implemented via eye tracking and result in the selection of a single displayed POI.  This is a fine object selection); and
determining an object corresponding to the request by disambiguating the non-tactile selection (paragraph [0033]; a single selected POI may be determined by disambiguating the second user indication [selection]).
Regarding claim 8, Yamamoto teaches: one or more non-transitory computer-readable storage media storing computer-executable instructions for performing a computer process on a computing system (FIG. 1; paragraphs [0016], [0088]; user indication recognition system 100 is a type of computer system including a processor 102 and a memory 120.  The disclosed method may be implemented by executing instructions stored on a non-transitory computer readable medium).
The remainder of this claim is identical in scope to the method recitations set forth above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claim 15, Yamamoto teaches: a system for interaction between a user and a device (FIG. 1; paragraph [0023]; user recognition system 100 detects user input to control an infotainment and navigation system of a vehicle), the system comprising:
an input device (FIG. 1; paragraphs [0017], [0018]; audio sensors 106 and visual sensors 104);
at least one processor (FIG. 1; processor 102); and
a display (FIG. 3; paragraph [0037]; infotainment center includes a display).
The remainder of this claim is merely functional recitations of the method steps set forth above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claims 2, 9, and 16, Yamamoto teaches: further comprising: displaying information about the object (FIG. 3; paragraph [0046]; infotainment center may provide an interactive display screen once a single POI has been determined in order to determine an action to perform in step 314.  This interactive display screen may include information such as notes, calendar, checking-in, reservations, etc.).
Regarding claims 3, 10, and 17, Yamamoto teaches: further comprising: displaying navigation information to a location of the object (FIG. 3; paragraphs [0046], [0047]; in step 316, an action of altering a navigation route is executed based on the selected POI.  In other words, once a single displayed POI is selected in step 312, the infotainment may display navigation information to provide a user with a route to get to the selected POI.  An embodiment of this navigational feature regarding a selected point of interest is recited in claim 8).
Regarding claims 4, 11, and 18, Yamamoto teaches: wherein the representations of the real world object indicators in the subset of real world object indicators are displayed in a ranking (paragraphs [0038] – [0040]; the system orders or weights [ranks] the plurality of POIs determined in steps 306/308 using historical data, time of day, additional user input, etc.).
Regarding claims 5, 12, and 19, Yamamoto teaches: wherein the ranking is determined based on a probability of being responsive to a request (paragraphs [0038] – [0040]; the system orders or weights [ranks] the plurality of POIs determined in steps 306/308 using historical data, time of day, additional user input, etc.  Such ordering or weighting ensures that the most likely selections are at the top of the list).
Regarding claims 7 and 14, Yamamoto teaches: wherein the request is a verbal request (FIGS. 1, 3; paragraphs [0018], [0031], [0038]; as set forth above, a first user indication [request] can be implemented as a voice command).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626